Hoar, J.
Exclusive possession by a mortgagor or those claiming under him, with a claim of exclusive ownership, does not in itself amount to a disseisin of the mortgagee, so as to invalidate a transfer of the mortgage title. There is nothing in *167the agreed statement of facts to show that any claim adverse to the mortgage was known to the mortgagee, and the facts do not show that be was disseised. A conveyance by virtue of the power of sale in the mortgage would therefore give a good title to the purchaser, upon which he could maintain a writ of entry against the grantee of the mortgagor.
The statement of facts does not present any question upon the correctness of the proceedings under the power of sale, nor show that it was intended to raise any upon it.

Judgment for the demandant.